DETAILED ACTION
The action is responsive to the amendment filed on 10/13/2022. Claims 1-17 are pending in the case. Claims 1 and 4 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 20170154188 A1, hereinafter Meier) in view of Marion et al. (US 20040207600 A1, hereinafter Marion).

As to claim 1, Meier discloses a system for preventing duplication of a computer source file to a destination file, comprising: 
a computer comprising a processor and a memory ("A device may be a device that includes or executes such software, hardware or firmware. A computer system may include one or more processors in one or more physical units that includes such a device, or that performs such a method, or that executes the computer-readable medium, according to the present disclosure," Meier paragraph 0154; "Various types of memory may be provided in the computer for storing the information, including random access memory, secondary memory, EPROM, PROM (programmable read-only memory), removable storage units, or a combination of the foregoing," Meier paragraph 0155); 
a user application accessed by a user via the computer (“Information may be collected regarding the specific cut/copy and/or paste action, such as the source application, title of the document, source context or the like and other information, such as the type of information actually copied, the size or the bytes of data that are copied, or the like,” Meier paragraph 0146, source application of the copy operation); 
an agent application hosted by the computer ("For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132, OS integrator can be a clipboard manager application (i.e., an agent application hosted by the computer)) configured to perform the steps of: 
registering with an operating system (OS) of the computer for a notification from the OS of a user interface action ("For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132, OS integrator can be notified of any cut/copy or paste action (i.e, the OS integrator is registered to be notified of copy/cut or paste user interface actions)); 
receiving notice from the OS of the user interface action associated with the registering ("At S1, the user copies data into memory, such as a clipboard provided by an operating system of a host computer system that the system user is accessing. This action may be monitored by command listener 21 of Cut/copy action and paste filter 20 illustrated in FIG. 4. For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132); 
determining the user interface action is indicative of a user application level data duplication operation of a source file to a destination file location ("A cut/copy and paste action performed by the operating system is monitored and intercepted during a user's session," Meier paragraph 0061; "The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, duplicating data from a source file to a destination file location; “Typically, the clipboard is a feature provided by the operating system and may be accessed by any of a number of applications running on the operating system. The clipboard may be understood as a software facility typically used for short-term data storage or data transfer. A clipboard may be part of a graphical user interface environment implemented as a data buffer and may sometimes be called a paste buffer. A clipboard can be accessed from most or all programs or applications running on a host and may involve a clipboard manager application that allows a user to work with or control functions of the clipboard,” Meier paragraph 0005; “The system may identify an attempt to copy from Word to Excel. The system may identify the source as Word and the destination as Excel,” Meier paragraph 0126, user interface copy/paste actions are initiated at the user application level); 
comparing a property of the source file and a property of the destination file location to a blocking criteria ("A cut/copy and paste action performed by the operating system is monitored and intercepted during a user's session, and the action may be blocked, filtered, logged, archived, suppressed and/or mitigated based on various rules. Session information, user information and system specific-information may be collected to support the cut/copy and paste control decision, according to the rules. Various types of information may be captured and used as a basis for deciding whether to block and/or to report and/or to limit and/or to alter and/or to suppress an attempt to cut/copy and paste data from the clipboard," Meier paragraph 0061; "The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, information about the source file such as its file name and information about the destination folder are used as rules to block or allow copy and paste commands); and 
preventing the user application from receiving the user interface action indicative of the user application level data duplication operation ("Various types of information may be captured and used as a basis for deciding whether to block and/or to report and/or to limit and/or to alter and/or to suppress an attempt to cut/copy and paste data from the clipboard. The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061, the user ).
However Meier does not appear to explicitly disclose determining the user interface action is indicative of a data file duplication operation.
Marion teaches determining the user interface action is indicative of a data file duplication operation ("When a user puts the mouse pointer on a file or select a plurality of files and depresses the right button of the mouse a window pops open indicating a plurality of options available to the user. FIG. 4 depicts the plurality of options that may be made available to the user. (Note that in the figure only the items that are pertinent to the invention are given a reference numeral.) If the user selects cut 405, the file or files will be deleted from the folder within which it is located. If the user selects copy, the file or files will be copied onto the clipboard," Marion paragraph 0032; " In any case, to paste the files, the user needs to right click on the mouse while the mouse pointer is not on a file. When this occurs, FIG. 6 will pop open. By left clicking on paste 605, the files will be pasted into an open folder," Marion paragraph 0034).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meier to allow the copy and pasting of files and to apply Meier’s rules and interception of copy and paste commands to the copying of files as taught by Marion. One would have been motivated to make such a combination so that Meier’s rules and interception logic could be applied to more kinds of copy and paste commands, thus enhancing utility for the finished product.

As to claim 2, Meier as modified by Marion further discloses the system of claim 1, wherein the step of the agent determining the user interface action is indicative of a data file duplication operation of a source file to a destination file location further comprises detecting a data file copy action and a data file paste action ("The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061).

As to claim 3, Meier as modified by Marion further discloses the system of claim 1, wherein the agent is further configured to perform the steps of: 
accessing source file properties of the source file ("The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, information about the source file such as its file name is used as rules to block or allow copy and paste commands); and 
comparing the source file properties to the blocking criteria ("The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, information about the source file such as its file name is used as rules to block or allow copy and paste commands).

As to claim 4, Meier discloses a computer based method for preventing duplication of a source file to a destination file, comprising the steps of: 
registering with an operating system (OS) of a computer hosting an application for a user for a notification from the OS of a user interface action ("For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132; “Information may be collected regarding the specific cut/copy and/or paste action, such as the source application, title of the document, source context or the like and other information, such as the type of information actually copied, the size or the bytes of data that are copied, or the like,” Meier paragraph 0146, source application of the copy operation); 
receiving notice from the OS of the user interface action associated with the registering ("At S1, the user copies data into memory, such as a clipboard provided by an operating system of a host computer system that the system user is accessing. This action may be monitored by command listener 21 of Cut/copy action and paste filter 20 illustrated in FIG. 4. For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132); 
determining the user interface action is indicative of a user application level data duplication operation of a source file to a destination file location ("A cut/copy and paste action performed by the operating system is monitored and intercepted during a user's session," Meier paragraph 0061; "The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, duplicating data from a source file to a destination file location; “Typically, the clipboard is a feature provided by the operating system and may be accessed by any of a number of applications running on the operating system. The clipboard may be understood as a software facility typically used for short-term data storage or data transfer. A clipboard may be part of a graphical user interface environment implemented as a data buffer and may sometimes be called a paste buffer. A clipboard can be accessed from most or all programs or applications running on a host and may involve a clipboard manager application that allows a user to work with or control functions of the clipboard,” Meier paragraph 0005; “The system may identify an attempt to copy from Word to Excel. The system may identify the source as Word and the destination as Excel,” Meier paragraph 0126, user interface copy/paste actions are initiated at the user application level); 
comparing a property of the source file and a property of the destination file location to a blocking criteria ("A cut/copy and paste action performed by the operating system is monitored and intercepted during a user's session, and the action may be blocked, filtered, logged, archived, suppressed and/or mitigated based on various rules. Session information, user information and system specific-information may be collected to support the cut/copy and paste control decision, according to the rules. Various types of information may be captured and used as a basis for deciding whether to block and/or to report and/or to limit and/or to alter and/or to suppress an attempt to cut/copy and paste data from the clipboard," Meier paragraph 0061; "The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, information about the source file such as its file name and information about the destination folder are used as rules to block or allow copy and paste commands); and 
preventing the user application from receiving the user interface action indicative of the user application level data file duplication operation ("Various types of information may be captured and used as a basis for deciding whether to block and/or to report and/or to limit and/or to alter and/or to suppress an attempt to cut/copy and paste data from the clipboard. The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061).
However Meier does not appear to explicitly disclose determining the user interface action is indicative of a data file duplication operation.
Marion teaches determining the user interface action is indicative of a data file duplication operation ("When a user puts the mouse pointer on a file or select a plurality of files and depresses the right button of the mouse a window pops open indicating a plurality of options available to the user. FIG. 4 depicts the plurality of options that may be made available to the user. (Note that in the figure only the items that are pertinent to the invention are given a reference numeral.) If the user selects cut 405, the file or files will be deleted from the folder within which it is located. If the user selects copy, the file or files will be copied onto the clipboard," Marion paragraph 0032; " In any case, to paste the files, the user needs to right click on the mouse while the mouse pointer is not on a file. When this occurs, FIG. 6 will pop open. By left clicking on paste 605, the files will be pasted into an open folder," Marion paragraph 0034).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meier to allow the copy and pasting of files and to apply Meier’s rules and interception of copy and paste commands to the copying of files as taught by Marion. One would have been motivated to make such a combination so that Meier’s rules and interception logic could be applied to more kinds of copy and paste commands, thus enhancing utility for the finished product.

As to claim 5, Meier as modified by Marion further discloses the method of claim 4, wherein the file duplication operation comprises a data file copy ("The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061).

As to claim 6, Meier as modified by Marion further discloses the method of claim 5, wherein the file duplication operation comprises a data file paste ("The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061).

As to claim 7, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 8, Meier as modified by Marion further discloses the method of claim 4, wherein the user interface action indicative of the file duplication operation of the source file comprises a user interaction with a controller of a graphical user interface pointer ("When a user puts the mouse pointer on a file or select a plurality of files and depresses the right button of the mouse a window pops open indicating a plurality of options available to the user. FIG. 4 depicts the plurality of options that may be made available to the user. (Note that in the figure only the items that are pertinent to the invention are given a reference numeral.) If the user selects cut 405, the file or files will be deleted from the folder within which it is located. If the user selects copy, the file or files will be copied onto the clipboard," Marion paragraph 0032; " In any case, to paste the files, the user needs to right click on the mouse while the mouse pointer is not on a file. When this occurs, FIG. 6 will pop open. By left clicking on paste 605, the files will be pasted into an open folder," Marion paragraph 0034).

As to claim 9, Meier as modified by Marion further discloses the method of claim 8, wherein the user interaction with the controller of the graphical user interface pointer comprises at least one of the group of a click, a click-and-release, a click-and-hold, a click-and-drag, and a click-and-drag-and-release ("When a user puts the mouse pointer on a file or select a plurality of files and depresses the right button of the mouse a window pops open indicating a plurality of options available to the user. FIG. 4 depicts the plurality of options that may be made available to the user. (Note that in the figure only the items that are pertinent to the invention are given a reference numeral.) If the user selects cut 405, the file or files will be deleted from the folder within which it is located. If the user selects copy, the file or files will be copied onto the clipboard," Marion paragraph 0032; " In any case, to paste the files, the user needs to right click on the mouse while the mouse pointer is not on a file. When this occurs, FIG. 6 will pop open. By left clicking on paste 605, the files will be pasted into an open folder," Marion paragraph 0034, right and left click to paste the file).

As to claim 10, Meier as modified by Marion further discloses the method of claim 9, wherein the controller of the graphical user interface pointer comprises one of the group consisting of a mouse, a trackpad, a track point, a track button, a track knob, and a trackball ("When a user puts the mouse pointer on a file or select a plurality of files and depresses the right button of the mouse a window pops open indicating a plurality of options available to the user. FIG. 4 depicts the plurality of options that may be made available to the user. (Note that in the figure only the items that are pertinent to the invention are given a reference numeral.) If the user selects cut 405, the file or files will be deleted from the folder within which it is located. If the user selects copy, the file or files will be copied onto the clipboard," Marion paragraph 0032, mouse device used).

As to claim 11, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 12, Meier as modified by Marion further discloses the method of claim 11, wherein blocking at least a portion of the user interface action indicative of the data file duplication operation from reaching the application comprises dropping the data file paste action ("The cut/copy action or the paste action may be blocked, or a combination of the cut/copy and paste action may be blocked or controlled according to the description herein," Meier paragraph 0061, either the copy or paste or both actions may be blocked).

As to claim 13, Meier as modified by Marion further discloses the method of claim 4, further comprising the step of informing the user of the blocking ("Rule determiner 30 illustrated in FIG. 4 may determine the applicable rule to be applied and invoke one or more of the appropriate action modules illustrated in FIG. 4, for example, action interceptor 31 may be invoked when the cut/copy action and/or paste action is to be blocked or altered; action logger 32 may be invoked when the cut/copy action and/or paste action, the content of the clipboard or other information is to logged or archived; and intercept messager 33 may be invoked when the user is to be provided with a message, for example, the message illustrated in FIG. 2 or some other message explaining why the cut/copy action and/or paste action is being blocked or filtered," Meier paragraph 0115; Meier Figure 2 "Copying of sensitive data has been blocked").

As to claim 17, Meier as modified by Marion further discloses the method of claim 4, wherein a property of the destination file location is selected from the group consisting of: indication the destination file location is on a removable memory device, indication the destination file location is external to the computer, omission of the destination file location from an approved device list of the blocking criteria, omission of a network address of the destination file location from an approved network address list of the blocking criteria, omission of a path of the destination file location from an approved path list of the blocking criteria ("The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, can block copy and paste based on the folder of the destination (i.e., is the folder approved in an approved path list)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 20170154188 A1, hereinafter Meier) in view of Marion et al. (US 20040207600 A1, hereinafter Marion) in further view of Ura et al. (US 20140337595 A1, hereinafter Ura).

As to claim 14, Meier as modified by Marion discloses the method of claim 4, however neither Meier nor Marion appear to explicitly disclose a limitation wherein: 
the user interface action comprises a sequence of key presses; and 
determining the user interface action is indicative of a data file duplication operation further comprises the step of parsing the sequence of key presses.
Ura teaches a limitation wherein: 
the user interface action comprises a sequence of key presses ("It is to be noted that the copy source specification process includes the execution of a 'cut' command, the keyboard input of CTRL+X, the execution of a 'copy' command, the keyboard input of CTRL+C, or a drag operation. The file copy start process includes the execution of a 'paste' command, the keyboard input of CTRL+V, or a drop operation," Ura paragraph 0028); and 
determining the user interface action is indicative of a data file duplication operation further comprises the step of parsing the sequence of key presses ("It is to be noted that the copy source specification process includes the execution of a 'cut' command, the keyboard input of CTRL+X, the execution of a 'copy' command, the keyboard input of CTRL+C, or a drag operation. The file copy start process includes the execution of a 'paste' command, the keyboard input of CTRL+V, or a drop operation," Ura paragraph 0028).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meier to determine a copy action based on user keyboard input as taught by Ura. One would have been motivated to make such a combination so more kinds of copy and paste commands could be intercepted, thus enhancing utility for the finished product.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 20170154188 A1, hereinafter Meier) in view of Marion et al. (US 20040207600 A1, hereinafter Marion) in further view of Pal et al. (US 20190147086 A1, hereinafter Pal).

As to claim 15, Meier as modified by Marion discloses the method of claim 4, however neither Meier nor Marion appear to explicitly disclose a limitation further comprising the steps of: 
estimating a time window for the comparing the property of the source file and the property of the destination file location to the blocking criteria; and 
if the estimated time window exceeds a predetermined threshold, notifying the user of the comparing.
Pal teaches a limitation further comprising the steps of: 
estimating a time window for an operation ("FIG. 5B is a block diagram of an example data store 501 that includes a directory for each index (or partition) that contains a portion of data managed by an indexer," Pal paragraph 0217; Pal Figure 5B 501, directory 503 containing files 507A and 507B; "Further, the number and size of partitions can be used to estimate the size of and duration for executing the query. In some cases, if the search process service 3702 determines that the size of the query satisfies a size threshold or the duration for executing the query satisfies a duration threshold, it can abandon the query or notify a user that the query will take longer than a threshold amount of time," Pal paragraph 0956, using the size of a folder to determine a time for executing an operation and notifying the user if the operation execution time will exceed a threshold); and 
if the estimated time window exceeds a predetermined threshold, notifying the user of the operation.
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meier to alert the user if Meier’s comparison operation is exceeds a time threshold as taught by Pal. One would have been motivated to make such a combination so that the user is informed of a delay when a copy operation takes a large amount of time, thus resulting in less frustration for the user.

As to claim 16, Meier as modified by Marion and Pal further discloses the method of claim 15, further comprising the steps of: 
comparing the property of the source file and the property of the destination file location to the blocking criteria ("The information that the system may use as a basis for determining the control action may include:... Name or title of the source document and/or of the destination document, for example, the name or title of the source and/or destination document, source and/or destination document purpose, the electronic folder or file of the source and/or the destination document, the document type, document content, or the like (document, as used here may mean, in addition, a source/destination database, webpage, website or server, device, data stream, or the like)." Meier paragraphs 0062 and 0067, information about the source file such as its file name and information about the destination folder are used as rules to block or allow copy and paste commands); and 
if the blocking criteria permits the property of the source file, completing the data file duplication operation ("A control decision may mean a decision to allow or to disallow a cut/copy action and/or a paste action, and/or to limit, to filter, to modify, to log, and to audit a cut/copy action and/or paste action, or to perform more than one of the foregoing," Meier paragraph 0115, a control decision can include allowing the copy and paste command).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
As to the arguments concerning . In Meier the OS integrator can be either be part of the operation system or it can be a clipboard manager application ("For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132). A clipboard manager application is “an agent application hosted by the computer”.
As to the arguments concerning registering for notification of a user interface action, Meier does disclose this. In Meier the OS integrator is setup to be notified (i.e., registered to be notified) of any cut/copy or paste actions. ("For example, as illustrated in FIG. 3, OS integrator 39 may interact with, or may be embedded as part of the operating system of the host or may interact with or may be embedded as part of a clipboard manager application of the operating system and the operating system may notify of any cut/copy action and/or paste action," Meier paragraph 0132). Since the OS integrator is registered to be notified of any cut/copy or paste actions the OS integrator is registered “for a notification from the OS of a user interface action”.
As to the arguments concerning preventing the user application from receiving the user interface action indicative of the user application level data file duplication operation, Meier does disclose this. In Meier cut/copy or paste actions are initiated at the user application level (“Typically, the clipboard is a feature provided by the operating system and may be accessed by any of a number of applications running on the operating system. The clipboard may be understood as a software facility typically used for short-term data storage or data transfer. A clipboard may be part of a graphical user interface environment implemented as a data buffer and may sometimes be called a paste buffer. A clipboard can be accessed from most or all programs or applications running on a host and may involve a clipboard manager application that allows a user to work with or control functions of the clipboard,” Meier paragraph 0005; “The system may identify an attempt to copy from Word to Excel. The system may identify the source as Word and the destination as Excel,” Meier paragraph 0126). Furthermore Meier discloses blocking the user interface action and not just altering or replacing the clipboard as Applicant argues. In Meier the system can block and/or alter the cut/copy or paste action to the clipboard. (“In some cases, the system may deem it sufficient to block and/or otherwise control and/or limit and/or alter and/or notify someone regarding the paste action, while in other cases the system may block and/or otherwise control and/or limit and/or alter and/or notify someone regarding the cut/copy action to the clipboard, while in yet other cases the system may block and/or otherwise control and/or limit and/or alter and/or notify someone regarding both the cut/copy and the paste action,” Meier paragraph 0127). The replacing of clipboard data is part of the altering step that may occur in addition to blocking (“Also, as part of the altering of the action, the data that is cut/copied to the clipboard and/or the data that is pasted into the destination document, application or target may be replaced by non-sensitive data, for example, a warning that the cut/copy and/or paste action is not permitted. FIG. 2 illustrates such warning message to a user,” Meier paragraph 0127). Since Meier discloses blocking cut/copy and paste actions, Meier does disclose “preventing the user application from receiving the user interface action” since such action is blocked from the application where the user initiated it.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171